Citation Nr: 1540317	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a low back disability.  

2.  Entitlement to initial increased ratings for degenerative joint disease of the right hip, status post total hip replacement; rated 10 percent from January 25, 2007, to January 18, 2008, 30 percent from March 1, 2009, and 50 percent from November 21, 2014.  

3.  Entitlement to initial ratings for degenerative joint disease of the left hip, status post total hip replacement; rated 10 percent from January 25, 2007, to January 18, 2008, 30 percent from March 1, 2009, and 50 percent from November 21, 2014.  

4.  Entitlement to an increased rating in excess of 30 percent for depressive disorder.  

5.  Entitlement to an effective date earlier than January 25, 2007, for an award of service connection for degenerative joint disease of the right hip.  

6.  Entitlement to an effective date earlier than January 25, 2007, for an award of service connection for degenerative joint disease of the left hip.  

7.  Entitlement to a total disability by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to June 1996.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The only issues that have been developed for appellate consideration are entitlement to an increased rating for the Veteran's low back disability and entitlement to an effective date earlier than January 25, 2007, for an award of service connection for degenerative joint disease of the right hip.  

The Board notes that the Veteran initially requested to attend a personal hearing before a member of the Board in Washington D.C.  In June 2015 correspondence, the Veteran, through his representative, withdrew his request for the hearing.  

By rating decisions dated in 2013 and 2014, the RO granted service connection for degenerative joint disease of the left hip, status post left hip replacement, effective January 25, 2007; assigned disability ratings for both hip disabilities, denied an increased rating for depressive disorder, and denied TDIU.  In July 2013 correspondence, the Veteran disagreed with the denial of an increased rating for depressive disorder.  The Veteran's representative, in correspondence dated in June 2015, submitted a notice of disagreement to the ratings assigned for bilateral hip disability, the effective date assigned for service connection for a left hip disability and the denial of TDIU.  As noted below, a statement of the case (SOC) must be issued in response to these notices of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issues of increased ratings for the Veteran's depressive disorder and hip disabilities, an earlier effective date for a left hip disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to November 21, 2014, the Veteran's lumbosacral strain with degenerative changes was manifested by pain and range of motion of forward flexion to 85 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 40 degrees; without evidence of muscle spasm or abnormal contour as a result of the low back disability.  

2.  As of November 21, 2014, the Veteran's lumbosacral strain with degenerative changes was manifested by muscle spasm that caused abnormal contour of the spine, pain and range of motion after repetition of forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees and right and left lateral rotation to 25 degrees.  

3.  Service connection for right hip arthritis was denied by the RO in a May 2004 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  The May 2004 rating decision that denied service connection for arthritis of the right hip was reasonably supported by the evidence on file and by prevailing legal authority.  

5.  The Veteran's application to reopen his claim of service connection for degenerative joint disease of the right hip was received on January 25, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for lumbosacral strain with degenerative changes were not met prior to November 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2015).  

2.  The criteria for a rating of 20 percent for lumbosacral strain with degenerative changes were met as of November 21, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5237 (2015).  

3.  An effective date for an award of service connection for degenerative joint disease of the right hip prior to January 25, 2007, is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  Regarding the claim for an earlier effective date, a September 2013 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). The Veteran has had ample opportunity to respond or supplement the record.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Lay statements may support a claim by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Low Back Disability

Service connection for lumbosacral strain with degenerative changes was granted by the RO in a November 1996 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5295.  The rating was increased to 10 percent effective in October 2003.  The Veteran requested an increased rating in January 2007.  

An examination was conducted by VA in August 2007.  At that time, the Veteran stated that he had daily low back pain that varied from a level 2/10 to 7/10, which he stated occurred daily.  He did have flare-ups of 10/10, but had not had one recently.  He complained of weakness, stiffness, swelling, fatigue and lack of endurance.  He denied heat, redness, instability, or locking.  The pain was worsened by weight bearing in an upright position, and alleviated by lying down and taking Aleve.  He did not use any assistive devices.  He was currently working full-time, but did have restrictions such as not being able to climb or descend stairs and could only walk for short distances.  He had no radicular pain into the lower extremities.  There were no incapacitating episodes from intervertebral disc syndrome (IVDS) that required bedrest as prescribed by a physician.  On examination, there was no evidence of scoliosis and mild tenderness to palpation in the lower lumbar muscles without spasm.  Range of motion included forward flexion to 85 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 40 degrees.  The Veteran complained of muscle discomfort through all ranges of motion.  The Veteran could walk on his toes and heels.  Deep tendon reflexes were physiologic in the lower extremities.  Sensation was normal to light touch and pressure.  Motor strength was 5/5 in the lower extremities.  The diagnosis was chronic lumbosacral strain with degenerative changes at l5/S1 and in the SI joints.  The examiner stated that there was no additional loss of range of motion due to pain on repetitive use and no objective evidence of fatigability, weakness, lack of endurance or incoordination of the Veteran's lumbosacral spine.  The primary functional impact on the Veteran's thoracolumbar spine was pain.  

An examination was conducted by VA on November 21, 2014.  At that time, records review showed that the Veteran had been diagnosed with degenerative disc disease and radiculopathy.  He stated that he had flare-ups with prolonged activity that consisted of impairment due to pain.  On examination, forward flexion was to 80 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 15 degrees, and right and left lateral rotation were to 30 degrees or greater.  The Veteran was able to perform repetitive use testing, with additional limitation in the range of motion that was described as forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees and right and left lateral rotation to 25 degrees.  The Veteran had pain that contributed to functional loss, but the pain was not localized.  He did have guarding or muscle spasm, which did not contribute to an abnormal gait, but did cause abnormal spinal contour.  Factors contributing to disability included less movement than normal, weakened movement and pain on movement.  The Veteran did have reduced muscle strength, but this was not considered to be entirely due to his low back disability, but that hip, ankle and knee conditions contributed to this.  There was no muscle atrophy or ankylosis demonstrated.  Sensory examination was normal.  Deep tendon reflexes were positive, bilaterally.  The Veteran did have radicular pain that was intermittent and moderate in severity.  There was mild paresthesia and moderate numbness in both lower extremities.  There were no signs or symptoms of IVDS.  The Veteran used a cane on a regular basis.  X-ray studies showed degenerative bone spurs between L1 and L4 as well as degenerative disc disease from L4 to S1.  The examiner stated that the Veteran could only perform light physical and sedentary tasks.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Prior to November 21, 2014, the Veteran's low back disability was manifested by pain and range of motion of forward flexion to 85 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 40 degrees.  Significantly, there was no evidence of muscle spasm or abnormal contour as a result of the low back disability.  For a rating in excess of the 10 percent, symptoms such as forward flexion that is not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis would have to be demonstrated.  None of these symptoms were demonstrated prior to the examination November 2014.  

On November 21, 2014, the Veteran was noted to have muscle spasm that caused abnormal contour of the spine.  At that time, range of motion was shown to be limited after repetition to forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees and right and left lateral rotation to 25 degrees.  As such, he met the criteria for a 20 percent rating at that time.  For a rating in excess of 20 percent, the Veteran would have to manifest forward flexion that was limited to only 30 degrees.  Even after consideration of restriction due to pain after repetitive use, the Veteran's range of motion does not approach less than 30 degrees of forward flexion.  As such, a rating in excess of 20 percent is not shown to be warranted.  

The Board also has considered whether referral for extraschedular consideration is warranted.  The Veteran has specifically requested an increased rating on the basis of an extraschedular award.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this Veteran's case, the complaints or findings associated with the service-connected low back strain with degenerative changes prior to November 21, 2014, include pain and limitation of motion.  On November 21, 2014, a symptom of muscle spasm causing abnormal contour was noted.  The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function, including as due to DeLuca factors of pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  In the absence of exceptional factors associated with the lumbosacral strain with degenerative changes, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for lumbosacral strain with degenerative changes beyond what is granted herein, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


Earlier Effective Date (EED)

The Veteran contends that the award of service connection for degenerative joint disease of the right hip should have been made effective earlier than January 25, 2007.  He has asserted that he was noted to have had a hip disability while on active duty and that arthritis of the hip was documented in private treatment records dated in 1998.  He points out that he claimed service connection for hip arthritis in 2003 and that he never received notification of a May 2004 denial of service connection by the RO.  In any event, he believes that there was clear and unmistakable error (CUE) in the May 2004 denial of service connection, as there were documented complaints of hip pain in service and evidence of arthritis 18 months after his discharge from active duty in 1996.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next of friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree or a claim for pension denied for the reason the disability was not permanently and totally disabling, receipt of one of the following may be accepted as an informal claim for increased benefits or an informal claim to reopen:  

(1) The date of outpatient or hospital examination or date of admission to a VA hospital or uniformed services hospital.  

(2) The date of receipt of evidence from a private physician when evidence furnished by or on behalf of the claimant is within the competence of the physician.  38 C.F.R. § 3.157(b).  

The mere receipt of medical records cannot be construed as an informal claim for the benefit.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet.App. 32, 35 (1998).

Review of the record shows that the Veteran submitted his initial claim for compensation benefits in 1996.  At that time the claim was for various disabilities, but did not reference a claim of service connection for a disability of either hip.  In 2003 he submitted a claim for increased ratings for his service-connected disabilities, as clarified in an August 2003 report of contact.  That year, a report of private treatment included 1998 X-ray studies demonstrating degenerative joint disease of the hips, including the right hip.  As this private X-ray study was received in 2003, it may be considered an informal claim as of the date of the receipt of the evidence.  Id.  By rating decision dated in May 2004, service connection was denied for degenerative joint disease of the hips, including the right hip.  That month, the Veteran was notified of the decision and of his appellate rights, but did not file a timely appeal to the denial.  He also did not file new and material evidence within the one year appeal period.

The Veteran maintains that he never received notification of the RO's May 2004 denial of service connection for a right hip disability and, thus, his 2003 claim remained pending until the eventual grant of service connection.  Importantly, there is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 1992), the Court applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 

While the Veteran has asserted that he never received the May 2004 notification letter, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that the notification was properly mailed to the Veteran in May 2004.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption).   

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in the mailing of the May 2004 notification letter to the Veteran.  It is therefore presumed that the letter was sent to the Veteran at his last known address of record.  

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a Notice of Disagreement; otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  As noted, the Veteran has claimed CUE in the May 2004 decision, stating that he had a documented hip disability during service and there was X-ray evidence of hip arthritis of record at the time the decision was made.  

CUE may be found only when there is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it will not be found when there is a mere disagreement with interpretation of facts.  A mere difference of opinion in the outcome of a prior adjudication does not provide an excuse to find clear and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 2541 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 370; Rovie v. Derwinski, 1 Vet. App. 612 (1991).  

With regard to the matter of whether the veteran should have been awarded service connection in the May 2004 rating decision, , it is noted that this claim is on the basis that the RO rating decision contained CUE for not relating the right hip arthritis demonstrated in 1998 with the Veteran's complaints of arthritis during service.  The Board notes that, while arthritis was demonstrated 18 months after the Veteran's discharge from active duty, this is outside the time period wherein this disability may be presumed as service connected.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  Moreover, review of the Veteran's examination for separation from service reveals that he did not have complaints or manifestations of a right hip disability at the time he was discharged from service.  As such, there is a basis for the May 2004 denial of service connection.  

Previous determinations of the RO are final and binding and will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).  CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at the time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  As none of these criteria are demonstrated in this case, there is no basis to find CUE in the May 2004 rating decision.  Rather, the May 2004 rating decision found that there was no right hip disorder shown at service separation, which is in accord with the medical evidence.  Arthritis first manifested more than one year later.  There was no evidence of record at that time which served to relate the post-service diagnosis with any event of service.  Under these circumstances, no error has been identified which would compel a different conclusion.  No law has been shown to be incorrectly applied.  With no outcome-determinative error shown, clear and unmistakable error is not shown.

Having found that the May 2004 RO decision is final, the Board has reviewed the correspondence received in connection with the Veteran's claims subsequent to the May 2004 RO denial.  The Board finds that the Veteran's application to reopen the claim of service connection for a right hip disability was received by VA on January 25, 2007.  As such, this is the earliest date that the award of service connection may be made effective.  As this is the effective date of the award, the claim must be denied.  


ORDER

A rating in excess of 10 percent for lumbosacral strain with degenerative changes is denied prior to November 21, 2014, is denied.  

A rating of 20 percent for lumbosacral strain with degenerative changes is granted as of November 21, 2014.  The benefit sought on appeal is granted, subject to the controlling regulations governing the payment of monetary benefits.  

An effective date earlier than January 25, 2007, for service connection for degenerative joint disease of the right hip is denied.  


REMAND

As noted, by rating decisions of the RO, increased ratings were denied for depressive disorder, ratings were assigned for each of the Veteran's hip disabilities, the effective date of the award of service connection for a left hip disability, and denial of TDIU.  In separate correspondence, The Veteran and his representative, submitted notices of disagreement to these ratings.  As noted below, a SOC must be issued in response to this notice of disagreement.  Manlincon 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a SOC on the issues of entitlement to increased ratings for the Veteran's depressive disorder and hip disabilities, an earlier effective date for service connection for a left hip disability, and entitlement to TDIU.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


